Case: 4:19-cr-00740-RWS-JMB Doc. #: 58 Filed: 12/05/19 Page: 1 of 4 PageID #: 100
                                                U.S. Department of Justice

                                                United States Attorney
                                                Eastern District of Missouri

                                                Criminal Division

     Allison Hart Behrens                     Thomas Eagleton U.S. Courthouse       OFFICE: 314-539-2200
     Assistant United States Attorney         111 S. 10th Street, Rm. 20.333        DIRECT: 314-539-7718
                                              St. Louis, MO 63102                       FAX: 314-539-3887
                                                                                Allison.Behrens@usdoj.gov

                                                December 5, 2019


 Deborah J. Westling
 Law Office of Gerhard J. Petzall, LLC
 16216 Baxter Road, Suite 350
 Chesterfield, Missouri 63017


                  RE:      United States v. Shamekia Jackson
                           Cause Number: S1- 4:19CR0740 (RWS/JMB)

 Dear Counsel:

         As you are aware, your client was indicted by the Federal Grand Jury. In order to assist you
 in the determination of any relevant pre-trial motions to be filed in this case, please be aware of the
 following information:

        1.      DISCOVERY –With this correspondence, I am providing to you the following
 discovery. If you find any of the below-described discovery missing from this packet, please let me
 know as soon as possible. The discovery includes the following:

                  a.       SLMPD Incident Report, CN 19-039388 (No. 1-86);

                  b.       SLMPD Incident Report, CN 19-039284 (No. 87-196);

                  c.       Firearms/Ballistics Photographs (No. 197-208);

                  d.       Search Warrant Photos from East Prairie Residence (No. 209-271);

                  e.       Consent Forms (No. 272-284);

                  f.       Documents from Garda regarding monetary loss (No. 285-306);

                  g.       Drug Lab (No. 307-308);

                  h.       Photographs of Armored Vehicle (No. 309-329);
Case: 4:19-cr-00740-RWS-JMB Doc. #: 58 Filed: 12/05/19 Page: 2 of 4 PageID #: 101
 December 5, 2019
 Page 2


                i.     Photographs taken at Central Patrol (No. 330-346);

                j.     Photographs taken at Sheraton (No. 347-358);

                k.     Search Warrant Documents (No. 359-390);

                l.     Car Registration (No. 391); and

                m.     BMW Tow Documents (No. 392-393).

        In addition, I am including a disk containing your client’s statement to law enforcement. I
 am also including a thumb drive containing a significant amount of surveillance video retrieved
 from local commercial establishments.

         2.      ELECTRONIC SURVEILLANCE - The Government did not utilize audio or video
 surveillance in the investigation underlying the charges set forth in the indictment.

        3.      CONFIDENTIAL INFORMANTS - The Government did not utilize a confidential
 informant in the course of the investigation of this matter.

         4.      JENCKS MATERIAL - The Government will make all JENCKS material available,
 to the extent any exists, no later than the Friday preceding trial, conditioned upon the defendant's
 agreement to make available statements of defendant's witnesses at the same time.

         5.      GRAND JURY TRANSCRIPTS - The Government agrees to produce all Grand
 Jury transcripts to the extent they constitute JENCKS material and make them available for
 inspection.

          6.      OTHER CRIMES EVIDENCE - The Government agrees to advise the defendant of
 its intention to use evidence of other crimes during its case-in-chief. The government agrees to
 make this disclosure prior to the trial of this cause.

        7.      STATEMENTS OF DEFENDANT - The Government does possess verbal
 statements of the defendant and intends to use them at trial. A disk containing those statements has
 provided.

          8.     IDENTIFICATION OF DEFENDANT - The Government is unaware of a post-
 arrest identification of the defendant.

         9.     PHYSICAL EVIDENCE - The Government does possess items of physical evidence
 seized from the defendant. Please let me know when you would like to review those items.

         10.     FAVORABLE EVIDENCE - The Government agrees to furnish any and all
 favorable evidence to the defendant if and when its existence becomes known to the Government.
 At the present time, the Government does not have favorable evidence.
Case: 4:19-cr-00740-RWS-JMB Doc. #: 58 Filed: 12/05/19 Page: 3 of 4 PageID #: 102
 December 5, 2019
 Page 3


         If you need any further specific information regarding the above matters, or any other
 matters which will prevent the filing and litigation of any unnecessary pretrial motions, please do
 not hesitate to call me.

        In order to avoid the need of filing motions pursuant to Rules 16 and 26, the Government
 makes the following requests;

         Pursuant to Rule 16(b)(1)(A), (B) and (C), Federal Rules of Criminal Procedure, the United
 States hereby requests that:

                 A. The defendant provide the United States, or permit the United States to inspect
 and copy or photograph books, papers, documents, photographs, tangible objects, or copies thereof,
 which are within the possession, custody or control of the defendant and which the defendant
 intends to introduce as evidence in chief at trial.

                  B. The defendant provide the United States, or permit the United States to inspect
 and copy or photograph any results or reports of physical or mental examinations and of scientific
 tests or experiments made in connection with the particular case, or copies thereof, within the
 possession or control of the defendant, which the defendant intends to introduce as evidence in
 chief at the trial or which were prepared by a witness whom the defendant intends to call at the trial
 when the results or reports relate to his testimony.

                  C. The defendant provide the United States a written summary of the testimony that
 the defendant intends to use under Rules 702, 703, or 705, Federal Rules of Evidence, as evidence
 in trial, which includes a description of the witnesses' opinions, the bases and reasons for those
 opinions, and the witnesses' qualifications.

         Further, pursuant to the provisions of Rule 26.2 the Government requests the defendant and
 his attorney to provide to the Government any statements of defense witnesses that are in their
 possession and that relate to the subject matter concerning which the witnesses have testified.

         Pursuant to Rule 12.1, the Government requests that the defendant notify the government of
 any intended alibi defense; specifically, that the defendant was not present at the time, date and
 place of the offenses listed in the indictment.

       The Government requests a response prior to the hearing date on the motions to establish
 whether it needs to file its request for a court order to enforce compliance.
Case: 4:19-cr-00740-RWS-JMB Doc. #: 58 Filed: 12/05/19 Page: 4 of 4 PageID #: 103
 December 5, 2019
 Page 4


        I thank you in advance for your anticipated cooperation.



                                             Very truly yours,

                                             JEFFREY B. JENSEN
                                             United States Attorney

                                             s/Allison H. Behrens
                                             ALLISON H. BEHRENS
                                             Assistant United States Attorney



 cc: Court File
